--------------------------------------------------------------------------------

ESCROW AGREEMENT

THIS AGREEMENT dated for reference the 8 day of April, 2011.

AMONG:

LONGSHOT OIL, LLC, of 1011 S. Jefferson, Spokane,
WA 99204, USA.

(“Longshot”)

OF THE FIRST PART

AND:

UNION TOWN ENERGY INC., of 1859 Whitney Mesa Dr.,
Henderson, NV 89014.USA

(“Union Town”)

OF THE SECOND PART

AND:

HOLMES & COMPANY , Barristers and Solicitors,
with business offices at1880 – 1066 West Hastings Street,
Vancouver, British Columbia, V7Y 1B6.

(the “Escrow Holder”)

OF THE THIRD PART

WHEREAS:

A.                By an Exploration Agreement dated April 8, 2011 (the
“Exploration Agreement”) entered into among Longshot and Union Town, Longshot
and Union Town agreed to conduct joint exploration operations, including the
drilling of exploratory or development wells, for the discovery of and for the
production of oil and/or gas in the area in Pondera County, Montana.

B.                In order to facilitate the dealings of the parties under the
Exploration Agreement Longshot and Union Town agreed to deposit the Escrow
Documents (as defined below) with the Escrow Holder to be held by the Escrow
Holder in accordance with the terms and conditions of the Exploration Agreement
and this Escrow Agreement;

--------------------------------------------------------------------------------

2

C.                Longshot, Union Town and the Escrow Holder have entered into
this agreement pursuant to the terms of the Exploration Agreement as a security
for deliveries by Longshot and Union Town during the term of the Exploration
Agreement.

                   THEREFORE THIS AGREEMENT WITNESSES that, in consideration of
the mutual covenants, agreements, and obligations herein contained, the parties
hereto declare and agree as follows:

1.00           ESCROW DOCUMENTS

1.01            It has been delivered to the Escrow Holder and the Escrow Holder
hereby acknowledges receipt of the items and documents as follows:

Fully executed and notarized oil and gas lease assignments for the lands located
in Pondera County, Montana by Longshot to Union Town Energy Montana, LLC
described as:

  (a)

Township 28 North, Range 5 West, Section 20: S2NE;

        (b)

Township 28 North, Range 5 West, Section 20: N2SE; and

        (c)

Township 28 North, Range 5 West, Section 20: N2NE;

which will be held by the Escrow Holder in escrow, subject to the terms and
conditions of this agreement, which items and documents, together with such
other documents as may from time to time be delivered to the Escrow Holder
pursuant to this agreement, are hereinafter called the “Escrow Documents”.

2.00           DELIVERY OF ESCROW DOCUMENTS

2.01           The Escrow Holder will hold the Escrow Documents in escrow and
undelivered and will deliver the Escrow Documents upon the following:

  (a)

Union Town will deliver to the Escrow Holder a Statutory Declaration signed by
its Director, MR. TERRY FIELDS stating that Union Town has performed the acts,
required in order for the Escrow Documents or any specified items of the Escrow
Documents to be released to Union Town pursuant to the terms and conditions of
the Exploration Agreement (the “Performance”) in the form attached hereto as
Schedule “A”. The Statutory Declaration so delivered shall specify the items of
the Escrow Documents required to be released to it;

        (b)

The Escrow Holder then will forward forthwith such Statutory Declaration to
Longshot;

        (c)

Longshot within 5 business days will deliver a Statutory Declaration in the form
attached hereto as Schedule “B” to the Escrow Holder attesting to the following:


--------------------------------------------------------------------------------

3

  (i)

The Performance by Union Town is satisfactory to Longshot, the specification of
the items of the Escrow Documents are correct and the Escrow Agent shall release
the specified items of the Escrow Documents; or

        (ii)

The Performance of Union Town is not satisfactory to Longshot or the
specifications of the items of the escrow Documents are not correct and the
Escrow Agent shall not release any part of the Escrow Documents;


  (d)

In the event Longshot is not responding within 10 business days, the Escrow
Holder will release the specified items of the Escrow Documents to Union Town.

3.00           EFFECT OF DELIVERY OF ESCROW DOCUMENTS

3.01           If the specified items of the Escrow Documents are released to
Union Town under the provisions of Paragraph 2.01(d) hereof, all of the rights
of Longshot to such items of the Escrow Documents shall be settled and cannot be
contested.

4.00           EFFECT OF DISPUTE

4.01           In the event that there is a dispute between Longshot and Union
Town regarding the release by the Escrow Holder of any and all of the Escrow
Documents, the Escrow Holder will hold these particular items of the Escrow
Documents until instructed by mutual direction of Longshot and Union Town as to
the delivery of the Escrow Documents or a final determination has been made in
any court action relating to the Exploration Agreement or the Escrow Documents
and the Escrow Holder is directed to deliver the Escrow Documents in accordance
with a court order in such action.

5.00           NOTICE OF DISPUTE

5.01           The Longshot and Union Town, or either of them, when a plaintiff
or applicant in any action or actions relating to Exploration Agreement or the
Escrow Documents, will cause a copy of the relative originating application or
process to be served on the Escrow Holder as well as on the other parties to
this agreement.

6.00           DELIVERY OF NOTICE

6.01           Any notice, payment, direction or other instrument or
communication (collectively, a “Communication”) required or permitted to be
given under this agreement will be in writing and must be given by delivery,
telecopy, facsimile or email addressed to the party to whom it is required to be
given at the address set forth on page 1 of this agreement as well as follows:

Longshot Attn: Glen Landry   Glenlandry888@msn.com


--------------------------------------------------------------------------------

4

Union Town Attn: Terry Fields   terryfields7@aol.com         Holmes & Company
Attn: Alina Nikolaeva   alina@holmescompany.com

Any party may at any time give notice in writing of any change of address of the
party giving the notice and from and after the giving of the notice, the address
specified in the notice will be deemed to be the address of the party for the
purposes of delivery of any Communication. A Communication will be deemed to
have been received at the time it is physically or electronically sent,
telecopied or faxed in accordance with this Paragraph 6.01 hereof.

7.00           RESPONSIBILITY OF ESCROW HOLDER

7.01           The Escrow Holder will not be responsible for the form,
genuineness, validity, sufficiency or effect of the Escrow Documents or any part
of it at any time, or for the act of any person or corporate entity which may
render the Escrow Documents or any part of it null and void, or the failure of
any of the parties to the Exploration Agreement to perform acts or payments
under the Exploration Agreement when due and/or payable, or for any delay
occasioned by reason of any restriction, ruling or provision with respect to
Longshot or Union Town, the Escrow Documents or any part of it or the
Exploration Agreement, or if, for any reason whatsoever, any of the parties to
the Exploration Agreement should be in breach of its provisions.

8.00           LIABILITY OF ESCROW HOLDER FOR LOSS

8.01           The Escrow Holder, provided it acts in good faith, will not be
held liable for any loss with respect to the Exploration Agreement except for a
loss caused by its own dishonesty, gross negligence or wilful breach of trust.

8.02           The Escrow Holder shall have no responsibility in respect of loss
of the Escrow Documents except the duty to exercise such care in the safekeeping
thereof as it would exercise if the Escrow Documents were the property of the
Escrow Holder. The Escrow Holder may act herein on the advice of counsel but
will not be responsible for acting or failing to act on the advice of counsel.

8.03           The parties agree that the Escrow Holder will not be obliged to
look behind or verify the contents of and will assume that all the signatures
are genuine on any Statutory Declaration therein delivered to it by any party to
this Escrow Agreement and will not be liable for any loss, risk or damage
suffered by any party hereto or any other party whatsoever, provided it has
acted in accordance with the provisions of this agreement and on the terms and
conditions herein in reliance on such Statutory Declaration.

--------------------------------------------------------------------------------

5

8.04             The Escrow Agent shall act only in a capacity of an escrow
agent under this Escrow Agreement and the Escrow Agent shall not provide legal
advice in relation to it neither to Union Town nor to Longshot.

8.05             Union Town and Longshot either obtained independent legal
advice or waived it in connection therewith before entering into this Escrow
Agreement.

9.00             CHANGE OF ESCROW HOLDER

9.01             Union Town and Longshot may at any time, during the currency of
this agreement, appoint another person, firm or corporation to act as Escrow
Holder in addition to or in substitution for the existing Escrow Holder and the
words “Escrow Holder”, whenever used throughout this Escrow Agreement, will
include the Escrow Holder originally appointed and any additional Escrow Holder
appointed in accordance with the provisions of this Paragraph 9.01 hereof.

10.00           PAYMENT OF ESCROW HOLDER

10.01           Longshot and Union Town will pay, in equal parts as between
them, the fixed amount of $5,000.00 as fees of the Escrow Holder in connection
with the performance of its duties hereunder. The payment will be due upon
execution of this Escrow Agreement.

10.02           Longshot and Union Town also will, from time to time, pay the
reasonable fees and expenses incurred by the Escrow Holder in connection with
the performance of its duties hereunder as may be agreed upon from time to time
by the Escrow Holder and Longshot and Union Town and failing such agreement, as
may be determined by the provisions of the Trustee Act (British Columbia), as
may be amended from time to time.

11.00           INDEMNITY OF ESCROW HOLDER

11.01           Longshot and Union Town, jointly and severally, will indemnify
and save harmless the Escrow Holder of and from all claims, demands, damages,
losses and expenses arising out of the performance by the Escrow Holder of its
duties hereunder.

11.02           Longshot and Union Town further agree, without restricting the
foregoing indemnity that, in the event that proceedings may hereafter be taken
in any court respecting the matters referred to in this Escrow Agreement, the
Escrow Holder will not be obliged to defend any such action or submit its rights
to the court unless the Escrow Holder has been indemnified by good and
sufficient security in addition to the indemnity hereinbefore given against the
Escrow Holder’s costs of such proceedings.

12.00           DISCHARGE OF ESCROW HOLDER

12.01           In the event the Escrow Holder wishes to discharge its
obligations hereunder other than in a manner provided herein, it may at any
time, without further permission to be granted from the parties hereto, apply to
the Supreme Court of British Columbia for an order for delivery into court of
the Escrow Documents held by him pursuant to the terms of this Escrow Agreement,
and the court may, on such notice as it thinks necessary, if any, make an order
accordingly, and the application may, in the first instance be made ex parte,
and delivery of the Escrow Documents into court will discharge the Escrow Holder
from all further liabilities and obligations hereunder.

--------------------------------------------------------------------------------

6

13.00           GENERAL

13.01           Enurement

                   This agreement will enure to the benefit of and be binding on
the parties hereto, their respective heirs, executors, administrators and
assigns.

13.02          Time

                   Time is of the essence of this agreement.

13.03          Counterpart

                    This agreement may be executed in several parts in the same
form and such parts as so executed will together form one original agreement,
and such parts if more than one will be read together and construed as if all
the signing parties hereby had executed one copy of this agreement.

13.04           Governing Law

                    This agreement will in all respects be governed by and be
construed in accordance with the laws of the Province of British Columbia.

LEFT INTENTIONALLY BLANK

--------------------------------------------------------------------------------

7

13.05           Further Documents

                    The parties hereto will execute and deliver all such further
documents and instruments and do all such further acts and things as may be
reasonably required to carry out the full intent and meaning of this agreement.

                    IN WITNESS WHEREOF the parties hereto have executed this
agreement as of the date set out on page 1 of this agreement.

THE CORPORATE SEAL OF )   LONGSHOT OIL, LLC )   was affixed hereto in the
presence of: )     )     )                    c/s Authorized Signatory )     )  
      THE CORPORATE SEAL OF )   UNION TOWN ENERGY INC. )   was affixed hereto in
the presence of: )     )     )                    c/s Authorized Signatory )    
)               SIGNED, SEALED AND DELIVERED )   by HOLMES & COMPANY )   as
Escrow Agent ) HOLMES & COMPANY


--------------------------------------------------------------------------------